EXHIBIT 7 ULTRAPETROL (BAHAMAS) LIMITED STATEMENT OF RATIO OF EARNING TO FIXED CHARGES Year Ended December 31, (Dollars in thousands) 2003 2004 2005 2006 2007 Consolidated income (loss) before income tax and minority interest $ (10,000 ) $ 6.921 $ 25,151 $ 14,646 $ 10,066 Investment in affiliates (3,140 ) (406 ) 497 (588 ) 28 Interest expense 15,622 (1) 15,566 18,104 18,275 (1) 19,807 Amortization of debt issue costs 585 568 1,037 750 371 Earnings 3,067 22,649 44,789 33,083 30,272 Interest expenses 15,622 15,566 18,104 18,275 19,807 Amortization of debt issue costs 585 568 1,037 750 371 Fixed charges 16,207 16,134 19,141 19,025 20,178 Ratio of earnings to fixed charges - (2) 1.4 2.3 1.7 1.5 (1) The interest expenses amounts presented in this exhibit do not include the results on extinguishment of debt amounting $ 1,782, $ (5,078) and $(1,411) for the year ended December 31, 2003, 2004 and 2006, respectively. (2) In these fiscal years the earnings are inadequate to cover fixed charges.
